PER CURIAM.
This is an appeal from a summary final judgment in favor of appellant’s uninsured motorist insurer. We reverse and remand.
A written rejection of uninsured motorist (UM) coverage, or selection of UM coverage limits lower than bodily injury limits is to be made on a form approved by the Insurance Commissioner; and if signed by the insured it will be conclusively presumed that there was an informed, knowing rejection of coverage, or election of lower limits. § 627.727(1) (Supp.1992). It follows that if the form does not indicate, at the time it is signed, whether the insured is rejecting coverage or whether the insured is selecting lower limits, the presumption cannot apply.
Here, there is a dispute as to whether, at the time they were signed by the insured, the forms were sufficiently completed to indicate whether the insured was rejecting coverage or selecting lower limits. Because the record revealed a disputed issue of material fact, summary judgment was inappropriate.
GLICKSTEIN, STEVENSON and SHAHOOD, JJ., concur.